DocuSign Envelope ID: 39F2ADB3-22AE-430C-BD63-625F8869C363
                            Case 1:20-cv-00984-RJJ-SJB ECF No. 1 filed 10/15/20 PageID.1 Page 1 of 15




                                                       UNITED STATES DISTRICT COURT
                                                   FOR THE WESTERN DISTRICT OF MICHIGAN
                                                            SOUTHERN DIVISION


                                STUDENT PID AXXXXXXXX,
                                                                                        CASE NO: _____________
                                                     PLAINTIFF,


                                V                                                       HON. ____________________

                                MICHIGAN STATE UNIVERSITY,
                                and
                                BOARD OF TRUSTEES OF MICHIGAN
                                STATE UNIVERSITY

                                                     DEFENDANTS.


                                ATTORNEY FOR PETITIONER:
                                 THE NICHOLS LAW FIRM, PLLC
                                 BY: MICHAEL J. NICHOLS (P59391)
                                 3452 East Lake Lansing Road
                                 East Lansing, Michigan 48823
                                 (517) 432-9000

                                ATTORNEY FOR RESPONDENT:
                                 MSU OFFICE OF GENERAL COUNSEL
                                 BY: BRIAN T. QUINN (P66272)
                                 426 Auditorium Road, Rm 494
                                 East Lansing, Michigan 48824-2600
                                 (517) 884-9483


                                       COMPLAINT FOR VIOLATION OF CIVIL RIGHTS AND REQUEST FOR
                                                          INJUNCTIVE RELIEF

      ATTORNEYS


    Michael J. Nichols
                                       NOW COMES Student ID Number AXXXXXXXX (Plaintiff-Student) and states:
  Wendy M. Schiller-Nichols
      James T. Heos
     Matthew J. Heos
  Christopher B. Wickman                                        NATURE OF THE CASE
    Colline L. Cheltenham
          Of-Counsel
       ____________                 1. The nature of this case is that the Defendants, acting under color of law,
  3452 E. Lake Lansing Road
     E. Lansing, MI 48823

       (517) 432-9000                  deprived Plaintiff-Student of Federal Rights by imposing major disciplinary
       (800) 550-5892
  (517) 203-4448 - facsimile
   www.nicholslawyers.com
                                       action and suspended Plaintiff-Student in the middle of Plaintiff-Student’s final
                                                                       Page 1 of 15
DocuSign Envelope ID: 39F2ADB3-22AE-430C-BD63-625F8869C363
                            Case 1:20-cv-00984-RJJ-SJB ECF No. 1 filed 10/15/20 PageID.2 Page 2 of 15




                                      semester as an undergraduate college student without providing Plaintiff-

                                      Student with fundamental Due Process.

                                   2. This complaint seeks to remedy irreparable harm that Plaintiff-Student has

                                      incurred by the suspension imposed by the Defendants.

                                   3. This is a complaint for violations of due process and the rights/protections under

                                      the United States Constitution’s fifth Amendment and fourteenth Amendment.

                                   4. This court has jurisdiction pursuant to 28 USC 1331 and 28 USC 1343.

                                   5. Plaintiff-Student was enrolled at Michigan State University (“Defendant

                                      University”).

                                   6. The Board of Trustees (“Defendant-Trustees”) is the governing body of

                                      Defendant-University as established by the Michigan Constitution and

                                      recognized under Michigan law.

                                   7. Defendants are liable to the Plaintiff-Student under 42 USC 1983.

                                   8. Plaintiff-Student was suspended by the Dean of Students Office (“the Dean”) by

                                      way of an email announcement on Monday, October 5, 2020. See - Exhibit 1 –

                                      Suspension email from the Dean).

                                   9. The suspension followed an investigation by the Office of Institutional Equity

                                      (OIE) that failed to follow federal law in particular, administrative rules

                                      promulgated under 20 USC 1681 at 85 FR 30026 (“Title IX Investigation”).

      ATTORNEYS                    10. The question that the Title IX investigation was purportedly undertaken to
    Michael J. Nichols
  Wendy M. Schiller-Nichols
      James T. Heos                   answer was whether Plaintiff-Student violated the Defendant-University policy
     Matthew J. Heos
  Christopher B. Wickman


    Colline L. Cheltenham             concerning Sexual Assault/Relationship Violence (“the Policy”).
          Of-Counsel
       ____________

  3452 E. Lake Lansing Road
     E. Lansing, MI 48823
                                   11. After the so-called investigation, the investigator concluded that the Policy was
       (517) 432-9000
       (800) 550-5892
  (517) 203-4448 - facsimile
   www.nicholslawyers.com
                                      violated.

                                                                       Page 2 of 15
DocuSign Envelope ID: 39F2ADB3-22AE-430C-BD63-625F8869C363
                            Case 1:20-cv-00984-RJJ-SJB ECF No. 1 filed 10/15/20 PageID.3 Page 3 of 15




                                   12. The decision about whether the Policy was violated and a recommendation for

                                      a sanction was made by the Equity Resolution Officer (“the ERO”).

                                   13. The ERO’s decision was made with no hearing.

                                   14. The ERO’s decision was made with no participating complainant. See Exhibit 2

                                      – October 2, 2020 ERO Report.

                                   15. Three witnesses were interviewed during the investigation, none of whom had

                                      personal knowledge of the facts and all of whom were connected to law

                                      enforcement.

                                   16. The OIE investigator who investigated the case is biased in violation of 34 CFR

                                      Part 106 (85 FR 30026) and the Defendant-University’s own policies.

                                   17. The ERO recommended a one-year suspension to the Dean.

                                   18. The decisions regarding the violation as well as the suspension were both

                                      appealed by the Plaintiff-Student. Exhibit 2.

                                   19. The Dean upheld the decision on October 5, 2020 but shortened the

                                      suspension to one-semester, retroactive to September 4, 2020 and through

                                      December 18, 2020. See Exhibit 3 – October 5, 2020 decision of the Dean.

                                   20. Plaintiff-Student was already enrolled and nearing completion of the Fall, 2020

                                      semester, which was entirely on-line due to the COVID-19 pandemic.

                                   21. Plaintiff-Student’s parents already paid over $12,000.00 toward the

      ATTORNEYS                       approximately $25,000.00 semester tuition.
    Michael J. Nichols
  Wendy M. Schiller-Nichols
      James T. Heos                22. The money paid for tuition apparently is not to be refunded unless the Plaintiff-
     Matthew J. Heos
  Christopher B. Wickman


    Colline L. Cheltenham             Student sends an email, from Plaintiff-Student’s MSU email account and
          Of-Counsel
       ____________

  3452 E. Lake Lansing Road
     E. Lansing, MI 48823
                                      demonstrates why the circumstances warrant a refund, because the deadline to
       (517) 432-9000
       (800) 550-5892
  (517) 203-4448 - facsimile
   www.nicholslawyers.com
                                      withdraw from classes to get a refund was September 28, 2020, despite that

                                                                       Page 3 of 15
DocuSign Envelope ID: 39F2ADB3-22AE-430C-BD63-625F8869C363
                            Case 1:20-cv-00984-RJJ-SJB ECF No. 1 filed 10/15/20 PageID.4 Page 4 of 15




                                      policy a refund mysteriously appeared in the account for Plaintiff-Student’s

                                      parents on October 8, 2020.

                                   23. The semester was to be the final semester for Plaintiff-Student as he was

                                      expecting to complete the final credits required for Plaintiff-Student to graduate

                                      from Defendant University.

                                   24. Plaintiff-Student was enrolled full-time at Defendant-University since 2016 with

                                      no history of stalking or other misconduct prior to this allegation.

                                   25. The decision from the Dean is final and not appealable.

                                   26. Plaintiff-Student has exhausted Plaintiff-Student’s administrative remedies.

                                   27. Plaintiff-Student would have completed all of Plaintiff-Student’s courses in May

                                      2020, but he withdrew from school during the Spring, 2019 semester because

                                      of mental health issues for which he was receiving counseling and treatment.

                                   28. Plaintiff-Student was an economics major with a minor in computer science.

                                   29. Plaintiff-Student’s GPA in Plaintiff-Student’s major is approximately 3.5;

                                      Plaintiff-Student’s overall GPA is approximately 3.2.

                                   30. Plaintiff-Student has been engaged in searching for a job in Plaintiff-Student’s

                                      field with the expectation of a start date sometime in January 2021.

                                   31. Plaintiff-Student’s pursuit of Plaintiff-Student’s education is protected by the

                                      United States Constitution (USCA Am. 5th, USCA Am. 14th).

      ATTORNEYS                    32. Plaintiff-Student’s pursuit of Plaintiff-Student’s career is protected by the United
    Michael J. Nichols
  Wendy M. Schiller-Nichols
      James T. Heos                   States Constitution (USCA Am. 5th; USCA Am. 14th).
     Matthew J. Heos
  Christopher B. Wickman


    Colline L. Cheltenham          33. Plaintiff-Student’s pursuits of Plaintiff-Student’s education and career and
          Of-Counsel
       ____________

  3452 E. Lake Lansing Road
     E. Lansing, MI 48823
                                      Plaintiff-Student’s mental health have been harmed irreparably by Defendants’
       (517) 432-9000
       (800) 550-5892
  (517) 203-4448 - facsimile
   www.nicholslawyers.com
                                      conduct to suspend Plaintiff-Student without proper process.

                                                                       Page 4 of 15
DocuSign Envelope ID: 39F2ADB3-22AE-430C-BD63-625F8869C363
                            Case 1:20-cv-00984-RJJ-SJB ECF No. 1 filed 10/15/20 PageID.5 Page 5 of 15




                                   34. Defendant-Trustees allowed and upon information and belief, approved of the

                                      conduct of the employees of the Defendant-University in deliberately refusing to

                                      follow federal law for conducting “Title IX” investigations.

                                   35. The acts complained of were under color of state law.

                                   36. The acts complained of deprived Plaintiff-Student of Plaintiff-Student’s federal

                                      rights.

                                   37. The wrongful failure of the Defendants’ to follow federal law has caused:

                                         a. An indelible stain on Plaintiff-Student’s record and transcript;

                                         b. An indelible deleterious and embarrassing stain on Plaintiff-Student’s

                                                good name;

                                         c. Exacerbation of Plaintiff-Student’s struggles with Plaintiff-Student’s

                                                mental health including anxiety, humiliation, embarrassment and

                                                depression;

                                         d. An irreversible setback in the ability of the Plaintiff-Student to find

                                                employment in Plaintiff-Student’s career, not simply by virtue of the delay

                                                but an indelible stain on Plaintiff-Student’s college transcript which will

                                                upon information and belief, be reviewed by potential employers;

                                   38. The acts that are the subject of this complaint occurred in East Lansing, Michigan

                                      in the Western District of the United States District Court.

      ATTORNEYS                                          GENERAL HISTORICAL ALLEGATIONS
    Michael J. Nichols
  Wendy M. Schiller-Nichols
      James T. Heos                39. Plaintiff-Student incorporates the preceding allegations by reference as though
     Matthew J. Heos
  Christopher B. Wickman


    Colline L. Cheltenham             fully stated herein.
          Of-Counsel
       ____________

  3452 E. Lake Lansing Road
     E. Lansing, MI 48823
                                   40. Plaintiff-Student enrolled at Michigan State University in 2016 from Plaintiff-
       (517) 432-9000
       (800) 550-5892
  (517) 203-4448 - facsimile
   www.nicholslawyers.com
                                      Student’s home state, in another part of the country.

                                                                          Page 5 of 15
DocuSign Envelope ID: 39F2ADB3-22AE-430C-BD63-625F8869C363
                            Case 1:20-cv-00984-RJJ-SJB ECF No. 1 filed 10/15/20 PageID.6 Page 6 of 15




                                   41. Plaintiff-Student generally succeeded both socially and academically at school.

                                   42. He started dating Student 1, and they enjoyed a close, committed, and serious

                                      dating relationship from April 2018 to about April 2019.

                                   43. The pair broke off the relationship at that time after Student 1 returned from having

                                      a dinner with friends to discover that Plaintiff-Student created a Tinder Account

                                      using a picture of them together, ostensibly to retaliate against Student 1 for going

                                      to the dinner. See Exhibit 3 – Tinder Account Photograph.

                                   44. At that point in time, Plaintiff-Student was struggling with mental and emotional

                                      problems and he withdrew from the Defendant-University in the spring 2019.

                                   45. Student 1 and Plaintiff-Student then re-kindled the relationship during the summer

                                      months of 2019, when Student 1 took part in an internship in a large city that was

                                      also the same city that was Plaintiff-Student’s “hometown” and they ended up

                                      spending a significant amount of time together there.

                                   46. The relationship ended again after Plaintiff-Student had a mental health crisis in late

                                      summer, right before both were scheduled to go back to Michigan State University.



                                   47. When both returned to campus, Plaintiff-Student allegedly engaged in stalking

                                      conduct, with the specific allegations including persistent phone calls to Student 1,

                                      appearing at buildings where Student 1 had classes, going to Student 1’s

      ATTORNEYS                       apartment.
    Michael J. Nichols
  Wendy M. Schiller-Nichols
      James T. Heos                48. Student 1 made a complaint to Michigan State University Police (“MSU PD”) and
     Matthew J. Heos
  Christopher B. Wickman


    Colline L. Cheltenham             asked for a “cease and desist” letter.
          Of-Counsel
       ____________

  3452 E. Lake Lansing Road
     E. Lansing, MI 48823
                                   49. Student 1 alleges that Plaintiff-Student failed to abide by the letter.
       (517) 432-9000
       (800) 550-5892
  (517) 203-4448 - facsimile
   www.nicholslawyers.com
                                   50. Student 1 never consented to a Title IX investigation by OIE.

                                                                         Page 6 of 15
DocuSign Envelope ID: 39F2ADB3-22AE-430C-BD63-625F8869C363
                            Case 1:20-cv-00984-RJJ-SJB ECF No. 1 filed 10/15/20 PageID.7 Page 7 of 15




                                      51. Criminal charges were filed at 54B District Court and remain pending.

                                      52. Upon information and belief, Student 1 does not wish to participate in prosecution

                                          of the criminal case.

                                      53. Upon information and belief, Student 1 is no longer on campus at Defendant-

                                          University.

                                      54. The Title IX investigation started in November 2019.

                                      55. The Policy requires that the investigation be completed within a prompt time- period,

                                          generally sixty days.1

                                      56. The Policy was revised August 14, 2020, the last day for institutions that receive

                                          federal funds under 20 USC 1681 (Title IX) to adopt the rules changes that were

                                          issued in February 2020 and approved in May 2020.

                                      57. The Policy entitles the respondent to bi-weekly updates, upon information and

                                          belief, the “frequent updates” policy was nothing new in the August 14, 2020 version

                                          of The Policy.

                                      58. Plaintiff-Student received the benefit of neither a prompt investigation nor periodic

                                          updates from the investigator, and so Plaintiff-Student continued to make decisions

                                          about Plaintiff-Student’s academic progress and made plans to finish school in

                                          December, 2020 and look for the first job after graduation accordingly.

                                      59. The Title IX investigation was completed by an OIE investigator, who is a member

      ATTORNEYS                           of several “victim-support” organizations, is active in the survivor-community and
    Michael J. Nichols
  Wendy M. Schiller-Nichols
      James T. Heos                       proceeded with the investigation even though Student 1 never participated, never
     Matthew J. Heos
  Christopher B. Wickman


    Colline L. Cheltenham                 wanted an investigation and Plaintiff-Student asked him through counsel to
          Of-Counsel
       ____________

  3452 E. Lake Lansing Road
     E. Lansing, MI 48823
                                          terminate the process because he had criminal charges pending and because the
       (517) 432-9000
       (800) 550-5892
  (517) 203-4448 - facsimile
   www.nicholslawyers.com


                                1
                                    https://civilrights.msu.edu/_assets/documents/RVSM%20and%20Title%20IX%20Policy.pdf rev Aug 14, 2020
                                                                                    Page 7 of 15
DocuSign Envelope ID: 39F2ADB3-22AE-430C-BD63-625F8869C363
                            Case 1:20-cv-00984-RJJ-SJB ECF No. 1 filed 10/15/20 PageID.8 Page 8 of 15




                                      U.S. Department of Education (U.S. DOE) announced changes to 34 CFR Part 106

                                      in May 2020.

                                   60. In the meantime, Defendant-University opposed the changes to Title IX

                                      Investigative procedures that were issued. See Exhibit 4 - Letter in Opposition.

                                   61. The changes were announced in February 2020 and in May 2020 the USDOE

                                      announced guidance that gave recipient institutions until August 14, 2020 to

                                      implement the changes (please see 34 CFR Part 106 “synopsis”).

                                   62. All the aforesaid developments occurred while the Title IX investigation into the

                                      Plaintiff-Student lingered.

                                   63. The Defendant-University and its employees all proceeded based on the prior state

                                      of the law that was revised and reformed while the Plaintiff-Student’s “case” was

                                      pending.

                                   64. Defendant-University’s employees failed to follow either “The Policy” as modified

                                      and certainly failed to follow the current law.

                                   65. Whether the law is applied retroactively is a question of law but the Defendant-

                                      University’s employees failed to give Plaintiff-Student due process regardless of

                                      which law applies.

                                   66. Plaintiff-Student’s silence was treated as an admission by Plaintiff-Student to the

                                      allegations that Plaintiff-Student violated the Policy by the alleged conduct of

      ATTORNEYS                       stalking Student 1, even though Plaintiff-Student chose to remain silent because of
    Michael J. Nichols
  Wendy M. Schiller-Nichols
      James T. Heos                   pending criminal charges and because of Plaintiff-Student’s belief that Student 1
     Matthew J. Heos
  Christopher B. Wickman


    Colline L. Cheltenham             did not want either a criminal investigation or Title IX investigation to go forward and
          Of-Counsel
       ____________

  3452 E. Lake Lansing Road
     E. Lansing, MI 48823
                                      therefore, both would be dropped.
       (517) 432-9000
       (800) 550-5892
  (517) 203-4448 - facsimile
   www.nicholslawyers.com




                                                                        Page 8 of 15
DocuSign Envelope ID: 39F2ADB3-22AE-430C-BD63-625F8869C363
                            Case 1:20-cv-00984-RJJ-SJB ECF No. 1 filed 10/15/20 PageID.9 Page 9 of 15




                                   67. The Investigator and other Defendant-University employees demonstrated a

                                      callous disregard for the process and abject disrespect for the Plaintiff-Student’s

                                      right to have a reasonably expeditious investigation with updates.

                                   68. Defendants deprived Plaintiff-Student of Plaintiff-Student ‘s constitutional right to

                                      an education, the pursuit of happiness and Plaintiff-Student’s right to due process

                                      through its wrongful conduct as described above.

                                            COUNT I – DUE PROCESS VIOLATION UNDER 42 USC 1983

                                   69. Plaintiff-Student incorporates the preceding allegations by reference as though

                                      fully stated herein.

                                   70. The due process clause of the 5th Amendment of the United States Constitution

                                      states that “no person shall be deprived of life, liberty, or property, without due

                                      process of law …”

                                   71. Plaintiff-Student has a property interest in Plaintiff-Student’s education as well as

                                      a disciplinary decision, Doe v Cummins, 662 F App’x 437 (6th Cir 2006).

                                   72. Plaintiff-Student has a property interest in pursuing Plaintiff-Student’s chosen

                                      profession.

                                   73. Plaintiff-Student is almost finished with Plaintiff-Student’s economics degree and

                                      Plaintiff-Student has chosen to pursue a career path in finance.

                                   74. The one-semester suspension is a long-term separation or “major discipline.”

      ATTORNEYS                    75. As described above and as further outlined in the attached objection/appeal that
    Michael J. Nichols
  Wendy M. Schiller-Nichols
      James T. Heos                   Plaintiff-Student presented to the Defendant-University via the Dean and the
     Matthew J. Heos
  Christopher B. Wickman


    Colline L. Cheltenham             ERO (Exhibit 2), the Defendant-University violated federal law in the manner in
          Of-Counsel
       ____________

  3452 E. Lake Lansing Road
     E. Lansing, MI 48823
                                      which the investigation was conducted and further, violated its own policy by way
       (517) 432-9000
       (800) 550-5892
  (517) 203-4448 - facsimile
   www.nicholslawyers.com
                                      of fracturing timelines and notifications.

                                                                       Page 9 of 15
DocuSign Envelope ID: 39F2ADB3-22AE-430C-BD63-625F8869C363
                        Case 1:20-cv-00984-RJJ-SJB ECF No. 1 filed 10/15/20 PageID.10 Page 10 of 15




                                76. As described above and as further outlined in the attached objection/appeal that

                                   Plaintiff-Student presented to the Defendant-University via the Dean and the

                                   ERO (Exhibit 2), the Defendant-University violated federal law in the manner in

                                   which the investigation was conducted and further, violated its own policy by

                                   affording no hearing whatsoever and relying on three hearsay witnesses.

                                77. As described above and as further outlined in the attached objection/appeal that

                                   Plaintiff-Student presented to the Defendant-University via the Dean and the

                                   ERO (Exhibit 2), the Defendant-University violated federal law in the manner in

                                   which the investigation was conducted and further, violated its own policy by

                                   proceeding without a complainant requesting it or even assenting to the same.

                                78. The stigmatization of the Plaintiff-Student based on disciplinary action requires

                                   strict adherence to the law.

                                79. The lack of adherence to either federal law or its own procedures by the

                                   employees of the Defendants was so lacking that the ultimate decision that

                                   Plaintiff-Student was responsible for violating The Policy was arbitrary and lacked

                                   any standards and in violation of Plaintiff-Student’s right to due process under the

                                   United States Constitution, including:

                                      a. The absence of any hearing, let alone the right to cross-examine;

                                      b. A finding of a violation of The Policy without a witness who asserted any

      ATTORNEYS                           injury under the policy;
    Michael J. Nichols
  Wendy M. Schiller-Nichols
      James T. Heos                   c. An investigation/prosecution that took 9 months to complete even though
     Matthew J. Heos
  Christopher B. Wickman


    Colline L. Cheltenham                 the investigator only talked with 3 hearsay witnesses, who all worked for
          Of-Counsel
       ____________

  3452 E. Lake Lansing Road
     E. Lansing, MI 48823
                                          the Defendant-University;
       (517) 432-9000
       (800) 550-5892
  (517) 203-4448 - facsimile
   www.nicholslawyers.com




                                                                     Page 10 of 15
DocuSign Envelope ID: 39F2ADB3-22AE-430C-BD63-625F8869C363
                        Case 1:20-cv-00984-RJJ-SJB ECF No. 1 filed 10/15/20 PageID.11 Page 11 of 15




                                       d. Assuming that Plaintiff-Student admitted to the conduct because he failed

                                           to actively deny the conduct alleged during the Title IX Investigation.

                                80. The protections of the 14th Amendment are required in disciplinary proceedings

                                   by institutions of higher education.

                                81. Plaintiff-Student has a property interest in Plaintiff-Student’s reputation and good

                                   name.

                                82. The Plaintiff-Student has the right to pursue an education at a public institution

                                   from which he cannot be denied without due process.

                                83. The    Plaintiff-Student’s   transcript   at     Defendant-University   has   life-long

                                   implications for Plaintiff-Student if the transcript or Plaintiff-Student’s disciplinary

                                   record reflect discipline.

                                84. The Defendants acted with reckless indifference to the Plaintiff-Student’s rights

                                   under The Policy.

                                85. The Defendants acted with reckless indifference to the Plaintiff-Student’s rights

                                   under the law.

                                86. Even if the revised rules are not applied retroactively, the policy that was in place

                                   for the university was constitutionally infirm because it did not ensure due process

                                   to the Plaintiff-Student or anyone similarly situated.

                                   WHEREFORE Plaintiff-Student asks this Court to award Plaintiff-Student all relief

      ATTORNEYS                    allowed under 42 U.S.C. § 1983 including but not limited to:
    Michael J. Nichols
  Wendy M. Schiller-Nichols
      James T. Heos                    e. Compensatory damages in an amount of at least $75,000.00;
     Matthew J. Heos
  Christopher B. Wickman


    Colline L. Cheltenham              f. Nominal damages and;
          Of-Counsel
       ____________

  3452 E. Lake Lansing Road
     E. Lansing, MI 48823
                                       g. Punitive damages including actual costs and reasonable attorney fees.
       (517) 432-9000
       (800) 550-5892
  (517) 203-4448 - facsimile
   www.nicholslawyers.com




                                                                     Page 11 of 15
DocuSign Envelope ID: 39F2ADB3-22AE-430C-BD63-625F8869C363
                        Case 1:20-cv-00984-RJJ-SJB ECF No. 1 filed 10/15/20 PageID.12 Page 12 of 15




                                                COUNT II – INJUNCTIVE RELIEF IS NECESSARY

                                87. Plaintiff-Student incorporates the preceding paragraphs by reference as though

                                   fully stated herein.

                                88. For the reasons set forth above and will be further alleged, Plaintiff-Student will

                                   suffer an irreparable injury in the absence of a preliminary injunction issued

                                   without a hearing.

                                89. Plaintiff-Student is likely to be successful on the merits of Plaintiff-Student’s

                                   complaint because of the failures of the Defendants to afford Plaintiff-Student any

                                   due process.

                                90. The balance of the hardships between the parties and any nonparties weighs

                                   heavily in granting the injunction.

                                       h. Defendant-University ostensibly seeks the enforcement of The Policy but

                                          in so doing, has separated Plaintiff-Student from Plaintiff-Student’s studies

                                          for Plaintiff-Student’s final semester at almost the equidistant point

                                          between the beginning of the semester and the end of the semester. He

                                          was taking classes on-line, was no threat to Student 1 or anyone on

                                          campus for that matter and if the injury is allowed to continue, he will have

                                          purchased books, invested time, will have to re-learn material and may not

      ATTORNEYS                           be able to take the necessary classes that he needs to take to accomplish
    Michael J. Nichols
  Wendy M. Schiller-Nichols
      James T. Heos                       all of the credits. These same classes will not all be available “next”
     Matthew J. Heos
  Christopher B. Wickman


    Colline L. Cheltenham                 semester.       Plaintiff-Student’s   depression   and   anxiety   have   been
          Of-Counsel
       ____________

  3452 E. Lake Lansing Road
     E. Lansing, MI 48823
                                          exacerbated by the separation and will continue based on the uncertainty
       (517) 432-9000
       (800) 550-5892
  (517) 203-4448 - facsimile
   www.nicholslawyers.com
                                          created by the same.

                                                                      Page 12 of 15
DocuSign Envelope ID: 39F2ADB3-22AE-430C-BD63-625F8869C363
                        Case 1:20-cv-00984-RJJ-SJB ECF No. 1 filed 10/15/20 PageID.13 Page 13 of 15




                                      i.   Defendant-University will not suffer any hardship, considering that it failed

                                           to apply strict adherence to the policy that it did not want – which are the

                                           current rules promulgated by the Office for Civil Rights and the Department

                                           of Education – nor did it apply the policy that it did want – the rules that

                                           were revised extensively. Therefore, the Defendants will suffer no

                                           hardship.

                                      j.   In the meantime, Plaintiff-Student was dis-enrolled from all classes on

                                           Wednesday, October 7, 2020. With each passing day that he is separated

                                           from Plaintiff-Student’s resources, Plaintiff-Student’s on-line instruction,

                                           and the mentality of unfettered ability to progress toward graduation, he

                                           falls further and further behind.

                                91. Public policy favors greatly the issuance of an injunction because of the folly of

                                   the timing of this laggard investigation and disciplinary action.

                                      k. Because the Defendant-University and its employees timed the

                                           suspension to fall in the middle of the Fall 2020 semester, the Defendant

                                           itself created a greater likelihood of the harm that it seeks to prevent will

                                           occur. Plaintiff-Student is not even on campus because all learning is on-

                                           line. Student 1 is upon information and belief not on campus either. If any

                                           form of in-person instruction returns when Plaintiff-Student returns in

      ATTORNEYS                            January 2021, there is a greater likelihood that the 2 will “see” or “run into”
    Michael J. Nichols
  Wendy M. Schiller-Nichols
      James T. Heos                        each other.
     Matthew J. Heos
  Christopher B. Wickman


    Colline L. Cheltenham       92. The Plaintiff-Student cannot wait fourteen days for a hearing on the request for
          Of-Counsel
       ____________

  3452 E. Lake Lansing Road
     E. Lansing, MI 48823
                                   injunctive relief for the reason stated above: Plaintiff-Student will fall further and
       (517) 432-9000
       (800) 550-5892
  (517) 203-4448 - facsimile
   www.nicholslawyers.com




                                                                    Page 13 of 15
DocuSign Envelope ID: 39F2ADB3-22AE-430C-BD63-625F8869C363
                        Case 1:20-cv-00984-RJJ-SJB ECF No. 1 filed 10/15/20 PageID.14 Page 14 of 15




                                         further behind for each day that he remains separated from the activities of a

                                         fully-enrolled student.

                                  93. Plaintiff-Student’s attorney gave notice by way of email to the office of general

                                         counsel for the Defendant-University by e-mailing quinnbrian@msu.edu at

                                         approximately 11:00 am on October 9, 2020; a response was received objecting

                                         to a temporary restraining order but assenting to the motion to proceed

                                         anonymously and to file exhibits under seal.

                                  94. Plaintiff-Student is not requesting that this court manage the Defendants’ Title IX

                                         Policy on an ad hoc basis; what he is requesting is that the court enjoin the

                                         Defendant-University      from   dis-enrolling   Plaintiff-Student   based   on   the

                                         investigation and process that was used here, and reinstate Plaintiff-Student’s

                                         eligibility pending a process to investigate or not investigate Plaintiff-Student’s

                                         conduct described above that follows the law.

                                         WHEREFORE Plaintiff-Student requests that this Honorable Court

                                         A. Treat this request as a TRO with notice under Fed R Civ P 65(b) and issue

                                            the order without the need for a hearing after fourteen days’ notice;

                                         B. Schedule a hearing to convert the TRO to a Preliminary Injunction pending a

                                            trial on the merits expeditiously;

                                         C. Grant Plaintiff-Student all damages including equitable relief as is just, proper

      ATTORNEYS                             and equitable.
    Michael J. Nichols
  Wendy M. Schiller-Nichols
      James T. Heos                      I verify that the foregoing is true to the best of my knowledge, information and
     Matthew J. Heos
  Christopher B. Wickman


    Colline L. Cheltenham      belief.
          Of-Counsel
       ____________

  3452 E. Lake Lansing Road
     E. Lansing, MI 48823
                               Date: October 9, 2020                                        /s/_Student PID AXXXXXXXX
       (517) 432-9000
       (800) 550-5892
  (517) 203-4448 - facsimile
   www.nicholslawyers.com




                                                                          Page 14 of 15
DocuSign Envelope ID: 39F2ADB3-22AE-430C-BD63-625F8869C363
                        Case 1:20-cv-00984-RJJ-SJB ECF No. 1 filed 10/15/20 PageID.15 Page 15 of 15




                                                                         THE NICHOLS LAW FIRM, PLLC


                                                                 BY:     __/s/Michael J. Nichols________
                                                                         MICHAEL J. NICHOLS (P59391)
                                                                         Attorney for Petitioner
                                                                         3452 East Lake Lansing Road
                                                                         East Lansing, Michigan 48823
                               Dated: October 15, 2020                   (517) 432-9000




      ATTORNEYS


    Michael J. Nichols
  Wendy M. Schiller-Nichols
      James T. Heos
     Matthew J. Heos
  Christopher B. Wickman


    Colline L. Cheltenham
          Of-Counsel
       ____________

  3452 E. Lake Lansing Road
     E. Lansing, MI 48823

       (517) 432-9000
       (800) 550-5892
  (517) 203-4448 - facsimile
   www.nicholslawyers.com




                                                              Page 15 of 15
